Name: Commission Regulation (EEC) No 2995/89 of 4 October 1989 amending Regulation (EEC) No 1696/87 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution (inventories, network, reports)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 10. 89 Official Journal of the European Communities No L 287/11 COMMISSION REGULATION (EEC) No 2995/89 of 4 October 1989 amending Regulation (EEC) No 1696/87 laying down certain detailed rules for the implementation of Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution (inventories, network, reports) Whereas for the purpose of damage assessment provision should be made for an extra defoliation class denoting dead trees ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Forest Protection, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3528/86 of 17 November 1986 on the protection of the Community's forests against atmospheric pollution ('), as last amended by Regulation (EEC) No 1613/89 Q, and in particular Articles 2 (3) and 3 (2) thereof, Whereas Commission Regulation (EEC) No 1696/87 (3) laid down certain detailed rules for the implementation of Regulation (EEC) No 3528/86 ; Whereas in laying down common methods for the establishment of the inventory of damage caused to forests account should be taken of the peculiarities of coppices and of certain types of woodland which are characteristic of the Mediterranean region ; Whereas, in the interests of improving the quality of the information for the inventory, provision should be made for data on tree defoliation to be communicated in the form of percentages ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1696/87 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 326, 21 . 11 . 1986, p. 2. O OJ No L 165, 15. 6. 1989, p. 8 . (J) OJ No L 161 , 22. 6. 1987, p. 1 . 5. 10. 89No L 287/12 Official Journal of the European Communities ANNEX Annex I to Regulation (EEC) No 1696/87 is hereby amended as follows : 1 . At point II.l , the first paragraph is replaced by the following : 'Forests within the meaning of this inventory are forest tree stands with at least 20 % canopy closure at rotation age (closed forests according to the Food and Agriculture Organization of the United Nations (FAO) definition). However, for certain types of woodland which are characteristic of the Mediterranean region (maquis and similar woodland, stands of Quercus suber and Quercus ilex, etc.), this canopy closure should be at least 10 % . The minimum size of the forests to be sampled should be 0,5 hectare.' 2. At point II.l , the final sentence is replaced by the following : 'Should the sample point be inaccessible because of the relief or the density of the vegetation (e.g. maquis), that point shall be replaced by the nearest point bordering a path (this should be a maximum of 8 km from the theoretical sample point). In addition, where the crowns of the trees cannot be visually examined at the sample point, notably in maquis or similar woodland, or where for any other reason, the sample plot cannot be established at that point, the point shall be shifted within the stand following an objective (unbiased) procedure. The fact that the point has been shifted and the reason for so doing must be entered on Form 1 . If the sample point falls within an area of maquis or within a similar stand this fact must be clearly indi ­ cated on the same form.' 3. At point II.2, the following selection criterion is added to the second paragraph : '  where the sampling point falls within a coppice, only the dominant stem shall be assessed for each stump sampled. Where the area involved is one of composite forest in which coppice stands predo ­ minate, the sample trees shall be selected from within those stands. If high forest predominates, the sample trees shall be selected from among the dominant trees of the reserve.' 4. In point II.3, the first three sentences are replaced by the following : 'Defoliation shall be estimated in 5 % steps in relation to a tree with full foliage in local conditions. The classification of trees into degrees of defoliation shall be carried out after the observations have been made and at the moment at which the data is processed. The degrees of defoliation are defined as follows :' 5. In point II.3, the sentence 'Discoloration of the remaining foliage is assessed according to the following four classes' and the table which follows those words are replaced by the following : The degrees of discoloration are defined as follows : Class Discoloration Indicative percentage ofleaves discoloured 0 1 2 3 4 None or negligible Slight Moderate Severe Dead 0 10 11  25 26  60 &gt; 60' 6. In note (l2), 'Defoliation , of the code lists for the common forest damage inventory data to be forwarded to the Commission, the five classes t&gt;f defoliation are replaced by the following : 'Defoliation figure for each sample tree expressed as a percentage (in steps of 5 %) compared with a tree with complete foliage.' 7. In note (13), 'Discoloration' of the same list, the following class is added : '4 : dead'.